DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/22/2021.
Claims 1-20 are pending. Claims 1, 11 and 16 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/22/2021.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Memory device for reducing row hammer disturbance, and a method of refreshing the same.”.
6b. 	The abstract of the disclosure is objected to because of informality “…t the number…” in line 6. Correction is required. See MPEP § 608.01 (b).

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayyapureddi  (US 2022/0051716 A1).
Regarding independent claim 1, Ayyapureddi teaches a memory device (Fig. 2: 200 “ semiconductor device”, see Fig. 1-Fig. 5 for illustrated components and functionality) comprising: 
a memory cell array having a plurality of memory cells (Fig. 2: 228) disposed in a plurality of rows and a plurality of columns and connected to a plurality of wordlines and a plurality of bitlines (para [0026]); 
a row decoder (Fig. 2: 224) configured to select a wordline, among the plurality of wordlines, in response to a row address (para [0029]); 
a column decoder (Fig. 2: 226) configured to select corresponding bitlines, among the plurality of bitlines, in response to a column address (para [0029]); 
a sense amplification circuit having a plurality of amplifiers connected to the selected corresponding bitlines (Fig. 2: SAMP, 230 combined. See para [0026]); 
a row hammer detector (Fig. 3: 310, 306, 320, 308 combined) configured to receive the row address (para [0046]), and to output a refresh row address generated from the row address when the number of accesses to a row corresponding to the row address is a multiple of a predetermined value (Fig. 3 in context of para [0046]: aggressor identified based on threshold access count.  See para [0009], para [0040]: aggressor row); and 
a refresh controller (Fig. 3: 300. See also Fig. 1: 112, Fig. 2: 222) configured to perform a refresh operation on a row corresponding to the refresh row address (“…addresses RXAAD based on the retrieved aggressor address…refresh addresses may include wordlines which are adjacent to the aggressor wordline…”, see  Fig. 3: RXADD, see para [0040], para [0045]: RXADD), 
wherein the row corresponding to the refresh row address (Fig. 3: RXADD) is disposed adjacent to the row (para [0040]: “aggressor row”) corresponding to the row address (para [0040], para [0044]-para [0045]).
Regarding claim 2, Ayyapureddi teaches the memory device of claim 1, wherein, the memory device is configured such that when the row hammer detector (Fig. 3: 310, 306, 320, 308 combined) has no space to store the row address (para [0050]: see “refresh queue overflow attack”, see also para [0046]), the row hammer detector generates an overflow flag bit to manage a missed row address (managing “overflow attack” condition, see triggering attack signal) not stored in the row hammer detector (para [0061], para [0063], para [0067].
Regarding claim 3, Ayyapureddi teaches the memory device of claim 1, wherein the row hammer detector comprises: 
a row access count storage unit (Fig. 3: 312) configured to store the number of row accesses; 
an access counter (Fig. 3: 310) configured to read the number of row accesses from the row access count storage unit, to increase the number of row accesses by 1, and to output the row address when the increased number of row accesses is the multiple of the predetermined value (para [0049]); 
a row address storage unit (Fig. 3: 322) configured to store the row address, to generate the refresh row address corresponding to the row address, and to generate an overflow flag bit when the row address storage unit has no space to store the row address (para [0050]); 
an overflow flag storage unit (Fig. 4: 408) configured to store the overflow flag bit (full signal FULL); and 
an overflow controller (Fig. 4: 400) configured to receive the overflow flag bit from the row address storage unit (Fig. 3: 322) and to transmit the overflow flag bit (full signal FULL) to the overflow flag storage unit (Fig. 4: 408).
Regarding claim 5, Ayyapureddi teaches the memory device of claim 3, wherein the row access count storage unit is configured to store a corresponding number of row accesses per wordline (in context of para [0046] and para [0049]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 11-13, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Ayyapureddi  (US 2022/0051716 A1).
Regarding independent claim 11, Ayyapureddi teaches an operating method (refresh method based on identified aggressor row) of a memory device including a plurality of memory cells disposed in a plurality of rows (Fig. 2: 200 in context of para [0025], para [0026]), the method comprising: 
receiving a row address (para [0046]: XADD); 
reading the number of row accesses (and para [0046] and Fig. 3: 322 reading and latching XADD0, XADD1,…) and an overflow flag bit (para [0050]: system employ a check for “full signal FULL” associated with overflow address), corresponding to the row address (para [0046], para [0040], para [0050]); 
increasing the number of row accesses by 1 (para [0046]); 
determining whether a modular calculated value (modular calculated value taken as a calculation where number of aggressors identified/ stored minus “M+1” is a negative number. See para [0050]) for the increased number of row accesses is equal to zero (para [0050]), or the overflow flag bit is '1'; 
determining whether a buffer queue configured to store the row address is full, when the modular calculated value is equal to zero (para [0050]: when aggressor count is M+1, aggressor refresh queue is full) or the overflow flag bit is '1'; 
setting the overflow flag bit to '1,' when the buffer queue is full (para [0050]: full signal FULL is set to active high level); 
updating the increased number of row accesses and the overflow flag bit (aggressor addresses in queue and outside queue/ with full signal are tracked); and 
performing a refresh operation on a row corresponding to a refresh row address generated from the row address (para [0040], para [0044]-para [0045]).
Event though Ayyapureddi in para [0050] teaches “…the aggressor refresh queue …provide a queue full signal FULL at an active level when the address register… is storing a maximum number of addresses…Responsive to another detected aggressor (e.g., the signal AGGR being active) while the signal FULL is active, the attack detector 306 may indicate that a refresh queue overflow attack is occurring…”,  Ayyapureddi does not explicitly teach overflow flag bit used in identifying different addresses and overflow flag bit being zero/ one.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ayyapureddi such that zero/ one overflow bits can be used with aggressor row addresses in order to precisely identify “overflow attack” and to timely implement pause to reduce memory degradation (para [0011] and para [0067])
Regarding claim 12, Ayyapureddi teaches the method of claim 11, wherein, when the modular calculated value is not equal to zero or the overflow flag bit is not '1,' the updating of the increased number of row accesses and the overflow flag bit has occurred (see claim 11 rejection).
Regarding claim 13, Ayyapureddi teaches the method of claim 11, wherein, when the buffer queue is not full, the row address is stored in the buffer queue, and the overflow flag bit is set to '0' (para [0050]: when full signal FULL is not asserted).
Regarding independent claim 16, Ayyapureddi teaches an operating method of a memory device including a plurality of memory cells disposed in a plurality of rows, the method comprising: receiving a row address; reading a number of row accesses corresponding to the row address; increasing the number of row accesses by 1; determining whether a modular calculated value for the increased number of row accesses is equal to zero; determining whether a buffer queue configured to store the row address is full, when the modular calculated value is equal to zero; retaining the number of row accesses, when the buffer queue is full; and performing a refresh operation on a row corresponding to a refresh row address generated from the row address.
(See claim 11 rejection analysis)
Regarding claim 18, Ayyapureddi teaches the method of claim 16, further comprising: storing the increased number of row accesses, when the modular calculated value is not equal to zero (see claim 11 rejection).
Regarding claim 19, Ayyapureddi teaches the method of claim 16, further comprising: storing the row address in the buffer queue, when the buffer queue is not full; and storing the increased number of row accesses in a row access count storage unit (see claim 1 and claim 11 rejection analysis)

Allowable Subject Matter
Claims 4, 6-10, 14-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims. 

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lin (US 9,589,606 B2): Fig. 1-Fig. 6 and associated disclosure applicable for all claims.
Du et al. (US 2022/0068361 A1): Fig. 1-Fig. 11 and associated disclosure applicable for all claims.
US/ English version of the two IDS foreign documents are as follows:
US 9,589,606 B2
US 2014/0355332 A1
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825